DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Stephens US 5,427,480 is the closest art of record.
In regards to claim 1, Stephens discloses a tool-changing device (Figure 1) comprising at least two tool holders (refer to either tool pockets on which tool 16 is being inserted into or to cartridge where tool 16 is disposed into) for holding one tool (16) each, a drive device (53/47/53/37/33/36/35/41) through which the tool holders (either radially or axially in relation to axis 12) are capable of being movable relative to at least one of a frame (10) or a base body (14) of the tool-changing device (Figure 1) into a working position (as shown in Figure 1), the drive device includes at least one locking element (41) and at least one counter element (36 or 31), which is connected at least indirectly to the at least two tool holders and the at least two tool holders are movable into different positions through a relative adjusting movement (axially) between the locking element (41) and the counter-element (36 or 31) into a working position (as shown in Figure 1) in which the tool holders (at base body 14) are lockable.
Stephens fails to disclose that the adjustment movement is carried out by engagement of the locking element and the counter element with one another, and the adjusting movement positions the tool holder into the working position such that the respective tool holder is positionable into the working position in a positioning movement when the locking element and the counter element are locked together.  A modification of the device of Stephens to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Claims 14 and 16 are being interpreted as depending on claim 1 and as such as needing all the allowable claimed limitations of claim 1.  Accordingly, claims 14 and 16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722